PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/370,204
Filing Date: 29 Mar 2019
Appellant(s): Belyaev, Alexander, S.



__________________
E. Kate Berezutskaya
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of the Current Rejections

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Goryshin et al. and Cost et al.
s 1-3, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goryshin et al. (WO2012103545; published 02 August 2012) as evidenced by Wooddell et al. (US20030143740), in view of Cost et al.(US20110287545).
Goryshin et al. teach compositions comprising duplexes comprising transposon end sequences which are 19bp sequences that are recognized by Tn5 transposase, i.e. adaptors. In their examples, Goryshin et al. teach the adaptors comprise a duplex comprising a strand that is transferred to target nucleic acid by a Tn5 transposase, i.e. a first strand, and a non-transferred strand that is complementary and hybridized to the transferred strand, i.e. a second strand.  (e.g. lines 9-33, pg. 2-lines 1-5, pg. 3; lines 14-32, pg. 8- lines 1-30, pg. 9). 
Goryshin et al. also teach methods comprising providing a series of transposomes comprising a Tn5 transposase and duplexes of transferred and non-transferred strands; subjecting target DNA to in vitro transposition reactions and replacing the non-transferred strand, which is hybridized to the transferred strand, with a tagged oligonucleotide. The resultant construct is subjected to fill-in PCR and ligation (e.g. lines 6-14; lines 22-31, pg. 4; fill-in and ligation as in lines 5-19,pg. 14;Examples 1 and 2, pg. 18-20; Fig. 1, 3-5).
 Furthermore, Furthermore, Goryshin et al. teach an embodiment wherein both the transferred strand and non-transferred strand are tagged (e.g. lines 6-14, pg. 4; Fig. 4).
Furthermore, Goryshin et al. teach an embodiment wherein the non- transferred strand does not have phosphorothioate bonds (e.g. The non-transferred strand with or without nuclease-protecting and/or chain termination groups (e.g. phosphorothioate and/or dideoxy) is then dissociated from the transferred strand and a replacement oligo (which may contain additional DNA tags, as discussed above, such as a sequencing tag) is annealed to the without nuclease-protective groups (e.g. phosphorothioates) as in  lines 18-22, pg. 13; The non-transferred strand (with or without nuclease protecting and/or chain termination groups, e.g. phosphorothioate and/or dideoxy) are then dissociated from the transferred strand and a replacement oligo (which may contain additional DNA sequence such as a sequencing tag) is annealed to the complementary transferred strand sequence with or without nuclease protective groups (e.g. phosphorothioates) as in lines 5-13, pg. 14).
 Goryshin et al. also teach the tag comprises a barcode, an affinity tag, a primer site and a reporter moiety which comprises a bead (e.g. lines 1-17, pg. 10; lines 15-33, pg. 11- lines 1-16, pg. 12).
Furthermore, Goryshin et al. teach the target nucleic acid are derived from single cells (e.g. The nucleic acid may be DNA, for example, genomic or cDNA, RNA or a hybrid, from single cells  as in lines 17-18, pg. 16).
As evidenced by Wooddell et al., Tn5 transposase functions by a cut and paste mechanism (e.g. para 0006, pg. 1, Fig.1).
 Goryshin et al. teach multiple different embodiments of duplexes of transferred strand and non-transferred strand or duplexes of transferred strand and replacement oligonucleotide, wherein the non-transferred strand and the replacement oligonucleotide are with or without phosphorothioate and/or dideoxy groups and wherein individual strands comprise a tag comprising a barcode, an affinity tag, a primer site and a reporter moiety which comprises a bead.

Therefore, Goryshin et al. render obvious the limitations: An isolated synthetic nucleic acid adapter comprising: a first strand comprising a first sequence, wherein the first strand is a non-transferred strand; and a second strand comprising a second sequence complementary or substantially complementary to the first sequence; wherein the second strand is a transferred strand; and the second sequence comprises one or more modifications as compared to a parental recognition sequence for a transposase or the complement thereof, wherein the parental recognition sequence is selected from the group consisting of SEQ ID Nos 6 (e.g. recognition sites for Tn5 transposase)  and the adaptor has only one transposase recognition/binding sequence( e.g. Fig. 4), and wherein the first strand or the first sequence is claim 1.
Furthermore, as Goryshin et al. teach an embodiment of a full length non-transferred strand that is tagged with a barcode or primer sites, which comprise nucleic acid bases (e.g. lines 30-33, pg. 9- lines 1-5, pg. 10), Goryshin et al. render obvious the limitations: adapter of claim 1, wherein the first sequence has at least one additional nucleotide at its 5' terminus as compared to the parent recognition sequence as recited in claim 2.
Furthermore, as Goryshin et al. teach the shortened transferred strands (e.g. lines 15, pg. 9), the combined teachings of Goryshin et al. render obvious the limitations: adapter of claim 1, wherein the second sequence lacks at least one nucleotide at its 3' terminus as compared to the complement as recited in claim 3.
Furthermore, Goryshin et al. render obvious the limitations: The adapter of claim 1, wherein the adaptor has one or more of the following features:
(i)    the first strand and the second strand form a duplex of 15-30 bp in length;
(ii)    the first strand and the second strand form a duplex which has a blunt end or a staggered end at the 3' terminus of the second strand or the 5' terminus of the first strand; and
(iii)    the one or more modifications in the first or second sequence result in one or more unpaired nucleotides in the duplex (e.g. lines 15, pg. 9) as recited in claim 8.
Furthermore, Goryshin et al., as evidenced by Wooddell et al.,  render obvious the limitations: (v)    the transposase is a "cut and paste" transposase and hyperactive Tn5 transposase; (vi)    the second strand further comprises a tag sequence 5’ to the second sequence or the first strand further comprises a tag sequence 3' to the first sequence claim 9.
Furthermore, Goryshin et al. render obvious the limitations: an in vitro method for fragmenting a target DNA molecule, comprising: contacting a target DNA molecule with a transposase complex of claim 1 to form a reaction mixture; and incubating the reaction mixture under conditions for carrying out a transposition reaction as recited in claim 12.
Furthermore, as Goryshin et al. teach the target nucleic acid are derived from single cells (e.g. The nucleic acid may be DNA, for example, genomic or cDNA, RNA or a hybrid, from single cells as in lines 17-18, pg. 16), they render obvious the limitation: method of claim 12, wherein the target DNA molecule is obtained from a sample comprising 1 cell as recited in claim 13.
Furthermore, Goryshin et al. teach an embodiment of their transposition reaction followed by fill-in PCR and/or ligation (e.g. lines 6-14; lines 22-31, pg. 4; fill-in and ligation as in lines 5-19,pg. 14; Fig. 5).
 Therefore, Goryshin et al. render obvious the limitations: a method for preparing an assay sample for sequencing or microarray analysis of a target DNA molecule, comprising:
contacting a target DNA molecule with a complex comprising the isolated synthetic nucleic acid adapter of claim 1 and a transposase that binds to the adapter to form a reaction mixture; incubating the reaction mixture under conditions for carrying out a transposition reaction and thereby generating a cleaved DNA product, and amplifying the cleaved DNA product as recited in claim 14.
 method of claim 14, wherein the amplifying step is conducted without prior removing of the adaptor or separating the cleaved DNA product from the reaction mixture as recited in claim 15.
As Goryshin et al. teach using tagged adaptors to tag target nucleic acid(e.g. lines 1-5, pg. 10; Fig. 4 and 5), they render obvious the limitations: a method comprising contacting a sample DNA molecule with a complex comprising the isolated synthetic nucleic acid adapter of claim 1 and a transposase that binds to the adapter to form a reaction mixture; and incubating the reaction mixture under conditions for carrying out a transposition reaction to generate DNA fragments of the sample DNA molecule, wherein said adapter comprises an oligonucleotide tag and the DNA fragments are tagged at both ends with the oligonucleotide tag as recited in claim 16.
As Goryshin et al. teach the tags comprise sequencing primer sites (e.g. lines 1-5, pg. 11), they render obvious the limitations: method of claim 16, further comprising amplifying the DNA fragments using primers complementary to the oligonucleotide tag as recited in claim 17.
Furthermore, Goryshin et al. render obvious the limitations: method of claim 16, wherein said tag is used as a landing site for a primer complementary to the tag (e.g. lines 1-5, pg. 11) as recited in claim 18.
As Goryshin et al. teach the tags comprise a bead(e.g. lines 1-17, pg. 10; lines 15-33, pg. 11- lines 1-16, pg. 12), they teach claim 20.
As noted above, Goryshin et al. disclose tagged transposase recognition site duplexes wherein the non-transferred strand does not contain phosphorothioate bonds.
claim 1.
Prior to the effective filing date of the claimed invention, Cost et al. teach “donor” oligonucleotides that are integrated into a target nucleic acid and are modified with phosphorothioate bonds at the 5’ or 3’ terminus to guard against exonuclease activity. Furthermore, they teach the integration reactions include transposase-mediated reactions (e.g. transposase mediated reactions as in para 0016, pg. 2; para 0092, pg. 10; phosphorothioate binds to protect from exonuclease activity as in para 0083, pg. 9).
As both Goryshin et al. and Cost et al. disclose  oligonucleotides comprising  modifications and that are associated with transposase-mediated reactions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Goryshin et al. to include phosphorothioate bonds at the terminal ends of transferred strands as taught by Cost et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an adapter comprising a first strand and a complementary second strand, wherein the second strand is modified as compared to the parental transposase recognition sequence wherein the modification includes one or more phosphorothioate bonds in the second strand or the second sequence. Furthermore, a skilled artisan would appreciate 
Therefore, as the “donor” oligonucleotide of Cost is considered the transferred strand in a transposase-mediated reaction, the combined teachings of Goryshin et al. and Cost et al. render obvious the limitation: wherein said one or more modifications are: one or more phosphorothioate bonds in the second strand or the second sequence, i.e. transferred strand; wherein one phosphorothioate bond of the one or more phosphorothioate bonds is between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide of the second strand or the second sequence as required by claim 1.
Furthermore, as Goryshin et al. teach a duplex comprising a 19bp transferred strand , i.e. first sequence, and a complementary non-transferred strand that comprises 17-19 bp (e.g. Fig. 3), the combined teachings of Goryshin et al. and Cost et al. render obvious the limitations:  adapter of claim 1, wherein the adaptor has one or more of the following features: (ii) the second strand or the second sequence comprises about 1 to 18, about 2 to 15, or 9 phosphorothioate bonds  and the first strand is 17-80 nucleotides in length and/or the second strand is 17-80 nucleotides in length as recited in claim 7.
Goryshin et al. teach an embodiment of a method comprising  providing a series of transposomes comprising a Tn5 transposase and duplexes of transferred and non-transferred strands, wherein the non-transferred strand is free of  phosphorothioate groups  (e.g. lines 18-22, pg. 13; lines 5-13, pg. 14)  and subjecting target DNA to in vitro transposition reactions (e.g. Examples 1 and 2, pg. 18-20). 
claim 10.
Furthermore, the combined teachings of Goryshin et al. and Cost et al. render obvious the limitation:  A transposase complex comprising one or more transposase molecules and one or more adapters of claim 1 (e.g. lines 32-33, pg. 14-lines 1-7, pg. 15) as recited in claim 11.
Goryshin et al., Cost et al. and Schubert et al.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Goryshin et al. and Cost et al. , as applied to claims 1-3, 7-18 and 20 above, and further in view of Schubert et al. (US20060122136).
The combined teachings of Goryshin et al. and Cost et al.  as applied above are incorporated in this rejection.
The combined teachings of Goryshin et al. and Cost et al. disclose methods and compositions comprising duplexes of tagged strands recognized by Tn5 transposase, wherein the transferred strand, i.e. second sequence, is modified with phosphorothioate groups, which protects the modified strand against nucleases. Furthermore, Goryshin et al. teach modifications to a nucleic acid backbone allow addition of other moieties that increase the stability of the nucleic acid species (e.g. lines 11-13, pg. 16, WO2012103545).
claims 5 and 6.
Schubert et al. also teach modifications to oligonucleotides sequences that yield stabilized structures. 
In particular, Schubert et al. teach modifications of their test oligonucleotides, including phosphorothioate bonds, 2’-O-Methyl nucleotides and inverted thymidine nucleotides at the 3’ terminus, increases the stability of the modified nucleic acid structure (e.g.  para 0017-0018, pg. 2; Modifications of the binding arms with LNA nucleotides and phosphorothioates increased the half-life from 2 hours to more than about 20 hours. An inverted thymidine at the 3'-end increased the stability by a factor of 10. 2'-O-Methyl modifications provided solely at the binding arms proved to be markedly inferior to other modifications (half-lives of about 6.5 hours). The newly designed DNAzyme DH5 E (with 2'-O-methyl nucleotides on both binding arms and the catalytic centre) proved to be extremely resistant to degradation. The half-life was increased to 25 hours as in para 0069, pg. 8; Fig. 11).
Therefore, Schubert et al. render obvious the limitation: wherein the adaptor comprises one or more modified nucleotides selected from the group consisting of a 2'OMe modified ribonucleic acid (RNA), an inverted thymidine, and any combination thereof as recited in claim 5.
Furthermore, Schubert et al. render obvious the limitation: wherein the adaptor has one or more of the following features: (i) an inverted thymidine at the 3' terminus of the first strand as recited in claim 6.
As both Goryshin et al., Cost et al. and Schubert et al. teach oligonucleotide modifications that stabilize the modified structure, it would have been prima facie obvious to a person of 
Furthermore, one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of an adapter comprising a first strand and a complementary second strand, wherein the second strand is modified as compared to the parental transposase recognition sequence wherein the modification includes one or more phosphorothioate bonds in the second strand or the second sequence.
Goryshin et al., Cost et al. and Steemers et al.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Goryshin et al. and Cost et al., as applied to claims 1-3, 7-18 and 20 above, and further in view of Steemers et al. (WO2012061832).
The combined teachings of Goryshin et al. and Cost et al. as applied above are incorporated in this rejection.
The combined teachings of Goryshin et al. and Cost et al. disclose methods and compositions comprising duplexes of tagged strands recognized by Tn5 transposase, wherein the transferred strand, i.e. second sequence, is modified with phosphorothioate groups, which protects the modified strand against nucleases. 

 However, the combined teachings of Goryshin et al. and Cost et al. do not teach claim 19.
Steemers et al. teach transposon sequences, i.e. isolated adapters, are double-stranded nucleic acid molecules comprising transposase recognition sequences which are recognized by hyperactive Tn5 transposase as well as sequencing adapters comprising primer binding sites (e.g. lines 5-33, pg. 2- lines 1-24, pg. 3; lines 12-20, pg. 19).  
Furthermore, Steemers et al. teach sequencing by synthesis method wherein fluorescently labeled terminator nucleotide are incorporated during polymerase extension (e.g. lines 24-33, pg. 50). Therefore, as they also teach each target DNA fragment has a transposon incorporated at either end wherein the transposon comprising a sequencing adapter comprising primer sites, i.e. oligonucleotide tag, they teach the limitations: method of claim 17, wherein the primer or primers are extended in polymerase reaction using dNTP mixture comprising at least one dNTP labeled with a fluorophore (i.e. fluorescently labeled terminator nucleotide) as recited in claim 19.
Therefore, as both Goryshin et al. and Steemers et al. teach adapters comprising duplexed sequences that are recognized by Tn5 transposase and sequencing primer binding sites, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Goryshin et al. and Cost et al. comprising sequencing their tagged product to include a sequencing by synthesis method as .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,287,622
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,287,622 in view of Goryshin et al. (WO2012103545; published 02 August 2012) as evidenced by Wooddell et al. (US20030143740); Cost et al.(US20110287545); Schubert et al. (US20060122136); and Steemers et al. (WO2012061832).
Claim 1 of the instant invention recites an isolated synthetic nucleic acid adapter comprising: a first strand comprising a first sequence; and a second strand comprising a second sequence complementary or  substantially complementary to the first sequence; and the second sequence comprises one or more modifications as compared to a parental recognition sequence  wherein one phosphorothioate bond of the one or more phosphorothioate bonds is between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide of the second strand or the second sequence; wherein the first strand or the first sequence is free of phosphorothioate bonds; and wherein the isolated synthetic nucleic acid adaptor capable of binding to Vibrio Harveyi transposase or Tn5 transposase.
 Instant claim 4 of the instant invention recites the adapter of claim 1, wherein the first sequence and the second sequence are, respectively, SEQ ID NOs: 73 and 74, SEQ ID NOs: 75 and 76, SEQ ID NOs: 28 and 36, SEQ ID NOs: 28 and 22, SEQ ID NOs: 2 and 36, SEQ ID NOs: 2 and 74, SEQ ID NOs: 2 and 76, SEQ ID NOs: 26 and 22, SEQ ID NOs: 26 and 36, SEQ ID NOs: 26 and 39, SEQ ID NOs: 26 and 41, SEQ ID NOs: 24 and 22, SEQ ID NOs: 24 and 36, SEQ ID NOs: 24 and 39, SEQ ID NOs: 24 and 41, SEQ ID NOs: 28 and 39, SEQ ID NOs: 28 and 41, SEQ ID NOs: 2 and 39, SEQ ID NOs: 2 and 41, SEQ ID NOs: 75 and 36, or SEQ ID NOs: 73 and 36.
Instant claim 7 of the instant invention recites the adapter of claim 1, wherein the adaptor has one or more of the following features: wherein the adaptor has one or more of the following features:
(i) the second strand or the second sequence comprises about 1 to 18, about 2 to 15, or 9 phosphorothioate bonds; and 

	Claim 1 of U.S. Patent No. 10,287,622 recites an isolated synthetic nucleic acid adapter comprising a first strand comprising a first sequence; and a second strand comprising a second sequence that is complementary or substantially complementary to the first sequence; wherein the first sequence or second sequence comprises  one or more modifications as compared to a parental recognition sequence for a transposase or the complement thereof, said one or more modifications being selected from the group consisting of the following:
(a) one or more modified nucleotides in the first strand or the first sequence, wherein said one or more modified nucleotides impede a primer extension of said first  strand; and 
(b) one or more phosphorothioate bonds in the second strand or the second sequence, wherein the adapter is recognized by the transposase and the parental recognition sequence is selected from the group consisting of SEQ ID NOs: 1-21 wherein the first strand or the second strand is 17-80 nucleotide in length, and wherein the first sequence and the second sequence comprise, respectively, SEQ ID NOs: 73 and 74,  SEQ ID NOs: 75 and 76,  SEQ ID NOs: 28 and 36, SEQ ID NOs: 28 and 22, SEQ ID NOs: 2 and 36, SEQ ID NOs: 2 and 74,SEQ ID NOs: 2 and 76, SEQ ID NOs: 26 and 22, SEQ ID NOs: 26 and 36, SEQ ID NOs: 26 and 39, SEQ ID NOs: 26 and 41, SEQ ID NOs: 24 and 22, SEQ ID NOs: 24 and 36, SEQ ID NOs: 24 and 39, SEQ ID NOs: 24 and 41, SEQ ID NOs: 28 and 39, SEQ ID NOs: 28 and 41, SEQ ID NOs: 2 and 39, SEQ ID NOs: 2 and 41, SEQ ID NOs: 75 and 36, or SEQ ID NOs: 73 and 36.

	Therefore, Claim 1 of U.S. Patent No. 10,287,622 recites an adapter as recited by claim 1 of the instant invention, including one or more modifications of the second sequence, said  one or more modifications being selected from (b) one or more phosphorothioate bonds in the second strand or the second sequence; including the first and the second sequences are one of the pairs recited in instant claim 4 and including the first strand or the second strand is 17-80 nucleotides in length as recited in instant claim 7.
However, claims 1-18 of U.S. Patent No. 10,287,622 do not expressly teach a transposase complex comprising a second strand comprising one phosphorothioate bond between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide and a first strand that is free of phosphorothioate bonds as required by claim 1 of the instant invention.
Furthermore, claims 1-18 of U.S. Patent No. 10,287,622 do not expressly teach a transposase complex bound to a solid support as required by instant claim 20.
However, these features are known in the art. As discussed in the current rejections, the combined teachings of Goryshin et al. and Cost et al. render obvious claims 1-3, 7-18 and 20. Furthermore, the additional teachings of Schubert et al. render obvious claims 5 and 6. Furthermore, the additional teachings of Steemers et al. render obvious claim 19. 
As both claims 1-18 of U.S. Patent No. 10,287,622 and the combined teachings of Goryshin et al., Cost et al., Schubert et al. and Steemers et al. teach transposase: transposon complexes, it would have been prima facie obvious to a person of ordinary skill in the art before 

WITHDRAWN REJECTIONS
No rejections are withdrawn.







(2) Response to Arguments
Applicants argue: “as discussed in detail below, Cost et al. discloses a product and method which are not comparable to products and methods of Goryshin et al. ( cited as a "base" product). Furthermore, Cost et al. does not disclose "the same improvement as the claimed invention.”… It is well settled in law that the "[p ]resence of a property not possessed by the prior art is evidence of nonobviousness." See MPEP §716.02(a)(III)…As Cost et al. fails to disclose comparable methods and the same modification as recited in the pending claims, the obviousness rejection should be reversed… The Office Action further fails to establish that a person of skill would have a reasonable expectation of success for modifying a base product because enzymatic reactions are unpredictable, and a person of skill would have a concern that the proposed modifications to the transferred strand of an adaptor would diminish its function as a substrate for a transposition reaction.”.

These arguments are not persuasive.

As noted in the current rejections, Goryshin et al. teach methods  and compositions comprising providing a series of transposomes comprising a Tn5 transposase and duplexes of transferred and non-transferred strands, wherein both the transferred strand and non-transferred strand are tagged (e.g. lines 6-14, pg. 4; Fig. 4); subjecting target DNA to in vitro transposition reactions and replacing the non-transferred strand, which is hybridized to the transferred strand, with a tagged oligonucleotide. The resultant construct is subjected to fill-in 
 Furthermore, Goryshin et al. teach an embodiment wherein the non- transferred strand does not have phosphorothioate bonds (e.g. lines 18-22, pg. 13; lines 5-13, pg. 14).
 However, the combined teachings of Goryshin et al. do not teach modification of the transferred strand with phosphorothioate bonds as required by claim 1.
As also noted in the current rejections, Cost et al. teach “donor” oligonucleotides that are integrated into a target nucleic acid and are modified with phosphorothioate bonds at the 5’ or 3’ terminus to guard against exonuclease activity. Furthermore, they teach the integration reactions include transposase-mediated reactions (e.g. para 0016, pg. 2; the donor nucleic acid includes … a recognition site for a specific transposase as in para 0092, pg. 10; phosphorothioate binds to protect from exonuclease activity as in para 0083, pg. 9).
Furthermore, considering the Cost reference as a whole, Cost et al. teach “donor” oligonucleotides are exogenous oligonucleotides (e.g. methods of targeted insertion of any polynucleotides for insertion into a chosen location. Polynucleotides for insertion can also be referred to as "exogenous" polynucleotides or "donor" polynucleotides as in para 0079, pg. 9) which are integrated into target nucleic acid (e.g. para 0094,pg. 10).
Therefore, the “donor” oligonucleotide of Cost is considered the transferred strand in a transposase-mediated reaction.
Therefore, as both Goryshin et al. and Cost et al. disclose oligonucleotides comprising  modifications and that are associated with transposase-mediated reactions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to 
Furthermore, a skilled artisan would appreciate these additional modifications would further increase resistance to degradation and stabilize the modified structure of Goryshin et al.
Regarding Applicants’ arguments that “enzymatic reactions are unpredictable, and a person of skill would have a concern that the proposed modifications to the transferred strand of an adaptor would diminish its function as a substrate for a transposition reaction”  : 
This argument is not persuasive.
 First, regarding the function of the claimed product,  it is noted that the invention of claim 1 recites a product, i.e. an isolated synthetic nucleic acid adapter, comprising specific structural features, and does not recite a method of using the product.
 Therefore, for at least claims 1-3,7-11 and 20, the currently cited art is applied to meet the requirements of the structural features of the claimed product. 
Additionally, the teaching of Cost et al. encompasses an embodiment wherein the donor oligonucleotide is an exogenous oligonucleotide that comprises a transposase recognition site as well as phosphorothioate bonds at the 5’ or 3’ terminus and that is integrated in a target nucleic a recognition site for a specific transposase as in para 0092, pg. 10; integrated into target nucleic acid as in para 0094,pg. 10).
 Therefore, as the “donor” oligonucleotide of Cost is considered the transferred strand in a transposase-mediated reaction, this teaching of Cost supports the embodiment wherein a modified transferred strand is a functional substrate for a transposition reaction.
 Furthermore, as in MPEP 2143, Example 2, a skilled artisan would appreciate that the level of skill in the field of molecular biology for conducting enzymatic reactions is high and, considering both the Goryshin and Cost references as a whole, a skilled artisan would appreciate that the teachings of Goryshin and Cost contain methodology to design non-transferred and transferred strands that are used with transposase-mediated reactions (e.g. modification of  transferred and non-transferred strands as in lines 6-14, pg. 4; Fig. 4; lines 18-22, pg. 13; lines 5-13, pg. 14; Example 2,pg. 19-20; Goryshin; synthetic donor oligonucleotides comprising modifications as in para 0082-0084,pg.9 ; para 0092, pg. 10, Cost). 
See Also MPEP 2143, Example 2: “Obviousness does not require absolute predictability of success.” 
 Therefore, there is sufficient support in the teachings of Goryshin and Cost and level of skill in the field of molecular biology to suggest a modified transferred strand according to the combined teachings of Goryshin and Cost can function as a substrate for a transposition reaction.

Applicants argue : “As defined in present claim 1 and its dependent claims, the adaptor has only one transposase recognition/binding sequence… As discussed in detail in the specification and in Applicant's previous responses, having only one transposase recognition/binding sequence prevents the adaptor from being integrated by a transposase into genomic DNA… Instead, the second ( transferred) strands of adaptors are attached to a DNA fragment in a transposase-mediated reaction. Thus, it is the DNA fragment that is now flanked with adaptors in the claimed methods.   ”.
 This argument is not persuasive.
Considering the Goryshin reference as a whole, Goryshin et al. teach methods  and compositions comprising providing a series of transposomes comprising a Tn5 transposase and duplexes of transferred and non-transferred strands, wherein both the transferred strand and non-transferred strand comprise one transposase recognition sequence, i.e. ME sequence (e.g. lines 5-14, pg. 4; Fig. 4).
Furthermore, Goryshin et al. teach target DNA can be any nucleic acid of interest, including genomic DNA fragments or amplified copies thereof (e.g. lines 32-33,pg. 4-lines 1-4,pg. 5).
Furthermore, Cost et al. teach “donor” oligonucleotides that comprise a single transposase recognition sequence (e.g. para 0016, pg. 2; the donor nucleic acid includes … a recognition site for a specific transposase as in para 0092, pg. 10).
 Therefore, the combined teachings of Goryshin et al. and Cost et al. are applied to the instant claims.
Applicants argue: “For the second necessary finding of a comparable product and method, the Examiner cites to Cost et al. as teaching "donor" oligonucleotides that are integrated According to Cost et al., donor oligonucleotides are to be used with zinc finger or TALE nucleases for a method by which the donor oligonucleotides are integrated into a genome…. It follows that the methods of the pending claims which are transposase based and do not result in integration into a genome are not similar to Cost et al. because these are different enzymes and different methods. Cost et al. addresses how to optimize integration into a genome. Cost et al. does not disclose or suggest any optimization in connection with a transposase-mediated reaction and DNA fragmentation… At no time does Cost et al. disclose or suggest a transposase-reaction for integrating the donor molecule into the genome. That integration is performed via the NHEJ mechanism.”.

Applicants argue: “In Cost et al. and as discussed above, the "donor" molecule is fully integrated into the genome. Cost et al. teaches that both 3' ends ("the 3' ends'') may include one or more phosphorothioate bonds. There is no disclosure in Cost et al. that only one strand would contain phosphorothioate bonds…Cost et al. does not disclose or suggest modifying the 3' end of only the transferred strain, while the non -transferred strain do not contain phosphorothioate bonds as recited in the pending claims. Cost et al. proposes a modification to both stands… However, Cost et al. does not disclose or suggest modifications for a transposase mediated reaction. A donor molecule in Cost et al. cannot be viewed as a product similar to an adaptor-substrate for a transposase of the pending claims. The Examiner further states at page 9 of the Office Action that a person of skill would consider 
These arguments are not persuasive.
Regarding Applicants’ arguments  that the teachings of Goryshin and Cost should not be combined because “Cost et al. does not disclose or suggest modified oligonucleotides for a transposase-mediated reaction”:
As noted above, Cost et al. teach “donor” oligonucleotides that  comprise a recognition sites for a transposase (e.g. para 0092, pg. 10).
Furthermore, the teaching of Cost et al. encompasses an embodiment wherein the donor oligonucleotide is an exogenous oligonucleotide that comprises one or more phosphorothioate bonds at the 5’ or 3’ terminus and that is integrated in a target nucleic acid(e.g. para 0016, pg. 2; exogenous oligonucleotide as in para 0079,pg.10; phosphorothioate binds to protect from 
Furthermore, considering the Cost reference as a whole, Cost et al. teach an exogenous molecule may be single stranded DNA(e.g. para 0061, pg. 7).
Therefore, the “donor” oligonucleotide of Cost is considered the transferred strand in a transposase-mediated reaction.
Regarding Applicants’ arguments  that “ Cost et al. teaches that both 3' ends ("the 3' ends'') may include one or more phosphorothioate bonds. There is no disclosure in Cost et al. that only one strand would contain phosphorothioate bonds…Cost et al. does not disclose or suggest modifying the 3' end of only the transferred strain, while the non -transferred strain do not contain phosphorothioate bonds as recited in the pending claims. Cost et al. proposes a modification to both stands”:
As discussed above,  the teaching of Cost et al. encompasses an embodiment wherein the donor oligonucleotide is a single-stranded exogenous oligonucleotide that comprises a transposase recognition site that is integrated in a target nucleic acid(e.g. para 0016, pg. 2; exogenous oligonucleotide as in para 0079,pg.10; the donor nucleic acid includes … a recognition site for a specific transposase as in para 0092, pg. 10; integrated into target nucleic acid as in para 0094,pg. 10).
Furthermore, Cost et al. teach “donor” oligonucleotides are modified with one or more phosphorothioate bonds at the 5’ or 3’ terminus to guard against exonuclease activity (e.g. The linear donor polynucleotides described herein may include one or more phosphorothioate phosphodiester bonds, for example between terminal nucleotides to protect the linear donor may be in two or more positions at the 5' and/or 3' ends of the donor molecule and may be added during 	isolation or synthesis using standard methodology. See, e.g., Ciafre et al. (1995) Nucleic Acids Res. 23(20):4134-42; Johansson et al. (2002) Vaccine 20(27-28):3379-88 as in para 0083, pg. 9).
Therefore, the teaching of Cost et al. encompasses the embodiment of a donor molecule comprising phosphorothioate bonds on a single-stranded sequence.
 Therefore, as discussed in the current rejections, the teaching of Cost render obvious the embodiment of providing a “transferred” strand” that is associated with transposase- mediated reactions, wherein the strand comprises one more phosphorothioate bonds wherein one bond is positioned at 3' end.

Applicants argue the teachings of Schubert and Steemers fail to cure the deficiencies of the combined teachings of Goryshin  and Cost.
These arguments are not persuasive.
For the reasons given above, the combined teachings of Goryshin et al. and Cost et al. render obvious the requirements of claims 1-3, 7-18 and 20.
 Furthermore, the teaching of Schubert is relied upon to show that the merits of modifications as recited in claims 5 and 6 are known in the art, i.e.  to stabilize modified nucleic acid structure.
Furthermore, the teaching of Steemers is relied upon to show that polymerase reaction as required by claim 19 is known in the art.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/SAHANA S KAUP/Primary Examiner, Art Unit 1639                                                                                                                                                                                                         

Conferees:
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639 

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                              

                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.